NO. 12-09-00236-CV

                      IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                  TYLER, TEXAS

                                            §               APPEAL FROM THE
IN THE MATTER OF F.R.,
                                            §               COUNTY COURT AT LAW #3
A JUVENILE
                                            §               SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       F.R., a juvenile, appeals the trial court’s order committing him to the Texas Youth
Commission (“TYC”) for an indeterminate period following the modification of his disposition.
Appellant=s counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969). We dismiss the appeal.


                                         BACKGROUND
       On August 25, 2008, Appellant was found to have engaged in delinquent conduct by
committing the offenses of evading arrest and unauthorized use of a motor vehicle. The trial
court adjudicated Appellant “delinquent” for the commission of these offenses and placed
Appellant on probation for one year.
       On June 30, 2009, the State filed a Petition to Modify Disposition alleging that Appellant,
among other things, committed the offense of criminal mischief on May 2, 2009 in violation of
the terms and conditions of his probation. The trial court conducted a hearing on the State’s
petition beginning on July 20, 2009. The hearing concluded on July 23, 2009, at which time the
trial court modified Appellant’s disposition and committed him to the TYC for an indeterminate
period. This appeal followed.
                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant=s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant=s counsel states that he has diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error upon which an appeal
can be predicated. He further relates that he is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel
Op.] 1978), Appellant=s brief presents a chronological summation of the procedural history of the
case and further states that Appellant=s counsel is unable to raise any arguable issues for appeal.1
We have likewise reviewed the record for reversible error and have found none.


                                                   CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant=s
counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the merits.
Having done so and finding no reversible error, Appellant=s counsel=s motion for leave to
withdraw is hereby granted and the appeal is dismissed.2
Opinion delivered July 30, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                                    (PUBLISH)




         1
          In his motion to withdraw, Appellant’s counsel indicates that he provided Appellant with a copy of this
brief. Appellant was given time to file his own brief in this cause. The time for filing such a brief has expired and
we have received no pro se brief.
         2
           Counsel has a duty to, within five days of the date of this opinion, send a copy of the opinion and
judgment to Appellant and advise him of his right to file a petition for discretionary review. See TEX. R. APP. P.
48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the Texas
Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review on his behalf
or he must file a petition for discretionary review pro se. Any petition for discretionary review must be filed within
thirty days from the date of either this opinion or the last timely motion for rehearing that was overruled by this
court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with this court, after which it
will be forwarded to the Texas Court of Criminal Appeals along with the rest of the filings in this case. See TEX. R.
APP. P. 68.3. Any petition for discretionary review should comply with the requirements of Texas Rule of Appellate
Procedure 68.4. See In re Schulman, 252 S.W.3d at 408 n.22.

                                                           2